Exhibit 99.2 Middleburg Financial Corporation Announces Fourth Quarter 2010 Dividend Contact: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG, VIRGINIA (February 3, 2011) – The board of directors of Middleburg Financial Corporation (NASDAQ – MBRG) today announced a $0.05 per common share cash dividend for shareholders of record as of February 11, 2011, and payable on February 25, 2011. Middleburg Financial Corporation is headquartered in Middleburg, Virginia and has two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc. Middleburg Bank serves communities in Virginia with financial centers in Ashburn, Leesburg, Marshall, Middleburg, Purcellville, Reston, Warrenton and Williamsburg. Middleburg Investment Group owns Middleburg Trust Company.Middleburg Trust Company is headquartered in Richmond, Virginia with offices in Williamsburg, Alexandria and Middleburg. Middleburg Financial Corporation is also the majority owner of Southern Trust Mortgage, which is based in Virginia Beach and provides mortgages through 17 offices in 11 states.
